Citation Nr: 1641471	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  12-32 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active duty service from August 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of that hearing has been associated with the claims file.

The claim was previously before the Board in July 2014 when it was remanded for additional development.


FINDING OF FACT

The Veteran's left ear hearing loss disability manifested during service.


CONCLUSION OF LAW

Left ear hearing loss disability was incurred in active service.  38. U.S.C.A. §§ 1101, 1110, 1111, 1112 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system, such as sensorineural hearing loss, are considered chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from zero to twenty decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran seeks entitlement to service connection for left ear hearing loss.  The Veteran contends that his hearing loss is due to exposure to loud noise in service.

Upon examination for enlistment, dated in April 1987, audiological evaluation revealed pure tone thresholds, in decibels, of:




HERTZ



500
1000
2000
3000
4000
LEFT
35
20
25
25
30

Under the Physical Profile the Veteran was assigned a "2" for "H".

Upon audiological evaluation in August 1987 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
15
20
35

The Veteran underwent a physical examination in June 1988.  Audiological evaluation revealed pure tone thresholds, in decibels, of:




HERTZ



500
1000
2000
3000
4000
LEFT
10
0
15
15
30

In a September 1990 Medical Surveillance Questionnaire the Veteran was noted to be a damage controlman and fireman and to be exposed to hazardous noise.  

On the Report of Medical History dated in May 1991 the Veteran indicated "no" as to hearing loss.

Examination, dated in May 1991, for separation from service revealed pure tone thresholds, in decibels, of:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
15
25
40

A private treatment note dated in February 2003 reported normal ears.

In March 2011 the Veteran reported on a Medical Examination Form, Initial-Hire Medical Standards for firefighters that he did not have exposure to loud noise and that he did not have loss of hearing.  An examining physician noted that the Veteran had a normal audiogram.

The Veteran underwent an Industrial Audiology Assessment in March 2011.  On the audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
10
40
35

The Veteran was noted to have a history of military service.

The Veteran underwent private audiological evaluation in September 2011.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
5
20
30
45


The Veteran underwent private audiological evaluation in December 2011.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
10
20
25
45

In a letter dated in December 2011 Dr. T.C. reported that the Veteran had exposure to a lot of noise when he was in the Navy and though that is when the damage occurred.  Dr. T.C. reported that the Veteran was very cautious now to protect himself from environmental noise.

In a statement dated in January 2012 a friend of the Veteran reported that over the prior twelve years the Veteran had a gradual decline of his hearing.  He always had difficulty hearing and complained of difficulty hearing on the phone.  He put the volume very high on the television and radio.  Most times when one talked with him or asked him questions he would reply "what?"

In another statement dated in January 2012 the Veteran's nephew reported that she noticed a progressive loss of the Veteran's hearing.  She noted that the Veteran asked her to repeat herself on the telephone and in person.  

In another statement dated in January 2012 the Veteran's sister reported that she noticed for some time that the Veteran's hearing was bad.  

In a statement dated in February 2012 Dr. L.P. reported that the Veteran had increased deafness and was referred to an ear, nose and throat doctor.  

The Veteran was afforded a VA medical examination in April 2012.  Upon audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
25
45
45

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.

The Veteran was diagnosed with sensorineural hearing loss.  The examiner rendered the opinion that the Veteran hearing loss was less likely as not caused by or a result of an event in military service.  The examiner noted that the Veteran's in service job of damage controlman carries a high probability of exposure to military noise/acoustic trauma.  He worked for seventeen years and continued to work part time as a social worker.  His primary employment for the prior year and a half was with the fire department.  The Veteran reported mandated use of hearing protection and denied recreational noise exposure.  Pre-existing hearing loss was identified in the left ear.  There were no clinically significant shifts in thresholds documented by hearing examinations including in the Veteran's service medical records.  The examiner noted that the Veteran had hearing loss that existed prior to service and that it was not aggravated beyond normal progression in military service.  Lastly, the examiner identified the results of hearing tests performed in April 1987, August 1987, June 1988, and May 1991.

At the hearing before the undersigned in May 2014 it was reported that the Veteran noticed his hearing begin to deteriorate after leaving service.  He worked in the social services for a number of years and had recently become a firefighter.  The Veteran was reported to be provided ear protection as a firefighter but that his hearing had continued to deteriorate.  The Veteran reported that during service he was a damage control man and that he was below deck most of the time.  He stated that he first noticed his hearing loss in 1994 or 1995.

In a statement dated in May 2014, Dr. L.P. stated that the Veteran had difficulty hearing due to long term exposure in the military.  

The Veteran was afforded a VA medical examination in November 2014.  Upon audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
25
45
45

Speech audiometry revealed speech recognition ability of 92 percent in the left ear.

The Veteran was diagnosed with sensorineural hearing loss.  The examiner rendered the opinion that the Veteran left ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner noted that the Veteran's records showed three audiological examinations.  Testing in April 1987 revealed a mild hearing loss at 4000 Hz with all other frequencies being clinically normal.  Testing in June 1988 continued to show the mild loss at 4000 Hz with no significant threshold shift at any frequency.  The last audiological examination in May 1991 continued to show a mild hearing loss at 4000 Hz.  The examiner stated that there were no significant threshold shifts observed at 4000 Hz or any other frequency in the left ear.  The examiner noted that there was no significant threshold shift at 4000 Hz from 1991 to the VA medical examination in 2014.

The examiner reported that given that there were no significant threshold shifts at any frequency and no aggravation of the pre-existing hearing loss at 4000 Hz, she was in agreement with the original opinion, that it is less likely than not that the Veteran's hearing loss in the left ear was caused by exposure to harmful military noise.

The examiner noted that in reference to the Veteran's care by Dr. C, a letter dated in December 2011 states that the Veteran, "had exposure to a lot of noise which he was in the Navy and I think that is when the damage occurred. "  The examiner stated that Dr. C. does not provide any information as to how he came to that conclusion.  He does not reference military hearing tests or thresholds.  The examiner stated that having exposure to noise does not mean that hearing loss will necessarily occur.  The examiner reported that further letters referencing the Veteran's exposure to military noise and his hearing loss at the time of Dr. C's care also do no reference any evidence regarding the Veteran's hearing status in the military.

The examiner commented on the March 2011 Industrial Audiology Assessment.  The examiner found that at the time of the assessment the Veteran's hearing showed no threshold shifts other than a 15 dB threshold shift at 3000 Hz.  Given the span of time from 1991 (20 years), the examiner opined that it is more likely that this was due to normal progression.

The examiner reported that the Veteran also stated at the examination that he had been working as a firefighter for the prior four years.  The examiner stated that this is a source of occupational noise exposure and cannot be ruled out as a possible cause of aggravation of the Veteran's issues with hearing over the prior four years.

The examiner opined that the hearing loss existed prior to service and that it was not aggravated beyond normal progression by military service.  

On a Commonwealth of Massachusetts Human Resource Division questionnaire filled out in March 2011, the Veteran marked "no" to the question of hearing loss and "no" to exposure to loud noise.

Entitlement to service connection for left ear hearing loss is warranted.  Initially, the Board notes that the Veteran currently has a left ear hearing loss disability pursuant to 38 C.F.R. § 3.385.  In addition, the Veteran was exposed to hazardous noise in service.

The Board notes that on examination at entrance to service the Veteran was found to have some degree of hearing loss at frequencies 500, 2000, 3000, and 4000 Hz.  Hensley v. Shinseki, 5 Vet. App. 155, 156 (1993) (The threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.)  In addition, the Veteran's Physical Profile identified a "2" for "H".  However, under "Summary of Defects and Diagnoses" the Veteran was not noted to have a hearing loss defect or diagnosis.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

In McKinney, Jr., v. McDonald, the Court addressed the issue of whether notation of some degree of hearing loss, below the threshold of 38 C.F.R. § 3.385, upon examination at entrance to service, represented a pre-existing disability.  28 Vet. App. 15 (2016).  The Court held "that 'defect' should be narrowly interpreted so that it does not encompass a level of hearing impairment that is not considered a 'disability' under [38 C.F.R.] § 3.385."  Id at 28.  Thereafter, the Court held "that when the level of hearing loss noted on an entrance examination does not meet VA's definition of hearing 'disability,' that level of hearing loss is not a 'defect.'"  Id.  The Court continued to state that "a determination as to whether a 'defect,' under [38 U.S.C.A. §] 1111, is or is not noted on an entrance examination will be based on whether disability compensation benefits are available for the condition for which the [V]eteran seeks benefits."  Id.

Therefore, as the Veteran's left ear hearing loss noted upon examination at entrance to service does not meet the threshold of a hearing loss disability pursuant to 38 C.F.R. § 3.385, the Veteran is presumed sound with regard to his left ear hearing upon entrance to service.

The presumption of soundness has not been rebutted.  Although consideration of the April 1987 audiological evaluation reveals that there was a demonstration of some amount of left ear hearing loss prior to service, as noted above, the Veteran did not have a left ear hearing loss disability prior to service.  Upon examination at separation from service the Veteran audiological evaluation revealed a left ear hearing loss disability for VA purposes.  Therefore, there is not clear and unmistakable evidence that the Veteran had a pre-existing left ear hearing loss disability and clear and unmistakable evidence that any pre-existing left ear hearing loss was not aggravated by service.

The Veteran underwent multiple audiological evaluations in service and upon audiological evaluation upon separation from service the Veteran had a pure tone threshold of 40 dB at 4000 Hz.  Thus, the Veteran's separation examination findings reveal a hearing loss disability for VA purposes.  

As the Veteran was presumed sound at entrance to service, was exposed to hazardous noise in service, had a left ear hearing loss disability pursuant to 38 C.F.R. § 3.385 upon examination at separation from service, and currently has a left ear hearing loss disability, service connection for a left ear hearing loss disability is granted.


ORDER

Service connection for left ear hearing loss is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


